Citation Nr: 1455360	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-23 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder not otherwise specified (NOS) and history of polysubstance abuse in sustained full remission.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran had active duty service from December 1967 to September 1971.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in November 2013.  A transcript of the hearing has been associated with the claims file.

Based on the statements of the Veteran and his representative, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for depression has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board has not only reviewed the physical claims file but also the electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Board notes that a November 2014 record in the Veterans Appeals Control and Locator System (VACOLS) shows that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits.  The date of disability eligibility coincides with when the Veteran first sought treatment for depression, and may therefore be related to his service connection claim.  Additionally, the Veteran's representative submitted evidence in November 2014 indicating the Veteran was hospitalized for an overdose of anti-depression medication in June 2014.  The Board notes that the evidence was not accompanied by a waiver of initial consideration by the AOJ.  Records relating to this hospitalization are not of record.  Because the aforementioned records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the SSA, complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the electronic claims file.

If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014) and given an opportunity to respond.

2.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present, including any in-patient and outpatient records relating to the Veteran's June 2014 hospitalization.  All records received should be associated with the claims file.

3.  Ensure completion of the foregoing and any other development deemed necessary, including a new VA examination if warranted based on any new evidence added to the record.  

4.  Thereafter readjudicate the claim.  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




